qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no legend washington dc person to contact telephone number refer reply to cc ita - plr-119110-00 date date taxpayer company website charity vendor dear this responds to your letter dated date incorporating some of the material contained in your letter dated date and other supplemental material in which you request rulings related to sec_61 and sec_170 of the internal_revenue_code the following rulings are requested rulings requested if taxpayer purchases items through website company as agent for taxpayer receives a rebate from vendor and taxpayer elects to donate the rebate to charity the donation is a charitable_contribution deductible under sec_170 of the code taxpayer’s charitable_contribution is deductible in the year that company transmits taxpayer’s rebate to charity and the rebate is not includible in taxpayer’s gross_income general facts taxpayer is an individual who itemizes deductions on schedule a of her federal_income_tax return company is a for-profit corporation that is the registered copyright trademark and domain name owner of website website is an e-commerce internet shopping webpage through which a customer may purchase products from specialty boutiques and companies selling general consumer products for each purchase company receives a commission from the vendor and as agent for the customer plr-119110-00 receives from the vendor a rebate equal to a specified percentage of the purchase_price which the customer chooses to either receive in cash or donate to charity company’s shopping service program a customer engages website through the internet by logging on either directly to website or by means of an internet link from a charity’s website website is affiliated with several charitable organizations described in sec_170 which place website’s icon on their websites in a prominent position if a customer enters the website of a charity with which website is contractually affiliated the customer is advised that if the customer wishes to make a charitable donation in connection with the purchase of certain items the customer may click on website’s logo this transfers the customer to website upon entering website a customer is informed about company’s program the customer is told that if he or she shops through company’s shopping service program the customer receives a rebate from the vendor which the customer may either donate to a charity or receive in cash before purchasing any items the customer must exercise one of these options to make a purchase a customer clicks on a link of a general category of items and chooses a particular company from which to make purchases the customer thereafter selects an item to purchase giving a credit card or charge card number for payment each vendor from which a customer makes a purchase pays a commission to company the vendor also pays a rebate to company as agent for each purchasing customer amounts received by company as agent for its customers from vendors if designated to be donated to charity are held in a non-interest bearing account until disbursed to the designated charity once funds are transferred to a charity the transfer is irreversible even in the event of a customer’s return of an item purchased through website where the customer had elected to make a donation to a charity amounts already paid to the charity are not returned to the customer company or the vendor the participating charity agrees to provide the customer upon request with the contemporaneous written acknowledgment required by sec_170 company agrees to provide the participating charity with information to help charity prepare this acknowledgment taxpayer’s proposed transaction taxpayer plans to purchase products from vendor through website vendor agrees to pay a commission to company in addition vendor agrees to pay a rebate to company as agent for taxpayer which taxpayer will elect to donate to charity a charitable_organization described in sec_170 plr-119110-00 ruling_request 1-charitable contribution under sec_170 law and analysis taxpayer first asks us to rule that in the event she purchases items through website company as agent for taxpayer receives a rebate from vendor and taxpayer elects to donate the rebate to charity the donation is a charitable_contribution deductible under sec_170 of the code a charitable_contribution must be made voluntarily and with donative_intent u s v american bar endowment 477_us_105 in american bar endowment a membership_organization maintained a group_insurance program for its members as a condition of participating in the insurance program members were required to assign refunds from their premiums to the organization every year a portion of the insurance premiums_paid by members was refunded to the organization the organization used these refunds to fund charitable grants members participating in the group_insurance program claimed charitable_contribution deductions under sec_170 for their pro-rata shares of the refund amounts that funded charitable activities the supreme court concluded that there was no voluntary payment of money or property the court suggested that it would have reached a different result if the organization were to give each member a choice between retaining his pro-rata share of dividends or assigning them to the organization id pincite in the present case taxpayer will have such a choice she will have the opportunity to donate the rebate held by company on her behalf to charity or to direct company to pay it to her this element of choice distinguishes the company program from the group_insurance program at issue in american bar endowment where those who wished to participate in the group_insurance program could not decline to have their premium refunds transferred to a charitable_organization the opportunity to decide whether payments will be made to a charity or received in cash renders the payments voluntary if taxpayer complies with the substantiation requirements under sec_170 and all of the other requirements under sec_170 she will be allowed a deduction for the charitable_contribution of her rebate ruling_request 2-taxable year of deduction taxpayer next asks us to rule that her charitable_contribution is deductible in the year that company transmits her rebate to charity revrul_78_38 1978_1_cb_67 holds that a charitable_contribution effected by means of a bank credit card is deductible in the year the charge is made however in the present case although the charitable_contribution arises as a result of taxpayer's purchase of an item using a credit or debit card the charitable_contribution is not actually made by use of the card plr-119110-00 revrul_55_192 1955_1_cb_294 concludes that the portion of a social club’s membership dues earmarked by a taxpayer for distribution to a qualified charity and paid to the club’s treasurer may give rise to a deductible charitable_contribution because the social club’s treasurer also serves as an authorized agent of the donee charitable_organization the ruling allows the deduction in the year the dues are paid to the treasurer the ruling states that if the treasurer had not been designated by the charitable_organization as its agent the contributions would have been deductible only in the year in which they were actually transferred to the charitable_organization in revrul_85_184 1985_2_cb_84 a utility company enters into an agreement with a local chapter of a charitable_organization to collect contributions for a program providing emergency energy assistance to elderly and handicapped persons the charity designates the utility company as its authorized agent to collect contributions on the charity’s behalf utility company customers are given the opportunity to make contributions to the emergency energy assistance program by making payments to the utility company in an amount earmarked by the customer for donation in excess of their monthly bills the revenue_ruling holds that customers making such extra payments are entitled to a deduction for a charitable_contribution under sec_170 as the utility company is acting as the agent for the charity revrul_85_184 holds that the deduction is allowed in the taxable_year the extra payment is made to the utility company a charitable_contribution paid to an agent of a charitable_organization is deductible when paid to the agent sec_1_170a-1 of the income_tax regulations see also revrul_55_192 and revrul_85_184 in this case however company does not serve as the agent for charity rather company is authorized to act on taxpayer’s behalf while the rebates are held by company taxpayer retains control_over them taxpayer may decide to receive them in cash or she can have company transfer them to a charitable_organization therefore company serves as the agent for taxpayer with respect to the rebates it holds delivery to a third party for subsequent delivery to a charitable_organization does not satisfy the requirement of delivery 45_tc_106 steele's mills v commissioner 4_bta_960 there is no delivery of a charitable_contribution when company receives an amount as agent for taxpayer delivery occurs when company transfers the amount to charity therefore taxpayer will be entitled to claim a charitable_contribution_deduction only during the taxable_year in which company transfers the amount it holds on taxpayer’s behalf to charity ruling_request rebates not included in income lastly taxpayer asks us to rule that she does not realize any income from any rebates she receives a rebate received from the party to whom the buyer directly or indirectly paid the purchase_price for an item is a reduction in the purchase_price of the item it is not an plr-119110-00 accession to wealth and is not includible in the buyer’s gross_income see revrul_76_96 1976_1_cb_23 revrul_84_41 1984_1_cb_130 in this case when taxpayer purchases a product on website company receives from vendor a rebate as agent for taxpayer which she may choose to receive in cash from company or donate to a charity this payment constitutes a reduction in the purchase_price and thus is a rebate pursuant to revrul_76_96 and revrul_84_41 the rebate is not includible in taxpayer’s gross_income conclusions when company transfers the amount it holds as agent for taxpayer to charity the amount so transferred is a charitable_contribution deductible by taxpayer to the extent provided by sec_170 taxpayer is entitled to a charitable_contribution_deduction under sec_170 in the year that company acting as taxpayer’s agent transfers taxpayer’s rebate to charity the payment received by company as agent for taxpayer from vendor is a rebate and is therefore not includible in taxpayer’s gross_income a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter moreover no opinion is expressed about the tax consequences to company or charity this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel income_tax accounting by karin g gross senior technician reviewer branch cc
